356 F.2d 986
UNITED STATES of America and Wellesley R. Slifer, Special Agent, Internal Revenue Servicev.Christian CHRISTIANSEN, Christy Corporation, Millville Corporation and King & Prince, Inc.Christian Christiansen, Appellant.
No. 15715.
United States Court of Appeals Third Circuit.
Argued February 25, 1966.
Decided March 16, 1966.

Appeal from the United States District Court for the District of New Jersey; Thomas F. Meaney, Judge.
Herbert L. Zuckerman, Newark, N. J., for appellant.
Burton Berkley, U. S. Department of Justice, Tax Division, Washington, D. C. (C. Moxley Featherston, Acting Asst. Atty. Gen., Lee A. Jackson, Joseph M. Howard, Attorneys, Department of Justice, Washington, D. C., David M. Satz, Jr., U. S. Atty., Kenneth P. Zauber, Asst. U. S. Atty., on the brief), for appellees.
Before HASTIE and SMITH, Circuit Judges, and KIRKPATRICK, District Judge.
PER CURIAM:


1
This is an appeal from an order requiring the sole shareholder of a corporation to comply with demands of the Internal Revenue Service that he produce certain corporate books and records. The sole question is whether the order violates the shareholder's privilege against self-incrimination. We have recently examined this contention and rejected it in an essentially like case. Wright v. Detwiler, 3 Cir. 1965, 345 F.2d 1012.


2
The judgment will be affirmed.